Act File No. 333-149613 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Pre-Effective Amendment No. 2 to FORM S-1 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 NATIONWIDE LIFE INSURANCE COMPANY (Exact name of registrant as specified in its charter) OHIO 63 31-4156830 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) ONE NATIONWIDE PLAZA, COLUMBUS, OHIO 43215 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Thomas E. Barnes, Esq. SVP and Secretary One Nationwide Plaza Columbus, Ohio 43215 Telephone:(614) 249-7111 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company)[] Smaller reporting Company [] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Interests in Individual Supplemental Immediate Fixed Income Annuity * * $1,000,000 $39.30 * The maximum aggregate offering price is estimated solely for the purpose of determining the registration fee. The amount to be registered and the proposed maximum offering price per unit are not applicable in that these Contracts are not issued in predetermined amounts or units. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. Nationwide Portfolio Innovator SM INDIVIDUAL SUPPLEMENTAL IMMEDIATE FIXED INCOME ANNUITY CONTRACT Issued by NATIONWIDE LIFE INSURANCE COMPANY One Nationwide Plaza Columbus, Ohio 43215 Telephone:1-800-848-6331 The date of this prospectus is , 2008. This prospectus describes Nationwide Portfolio InnovatorSM, individual supplemental immediate fixed income annuity contracts (referred to as “Contracts”) issued by Nationwide Life Insurance Company (“Nationwide”), which are offered to investment advisory clients of Envestnet Asset Management, Inc. (“Envestnet”).The Contract provides for guaranteed income for the life of a designated person based on the Contract Owner’s account at Envestnet, provided all conditions specified in this prospectus are met, regardless of the actual performance or value of the investments in the account. The Contract has no cash surrender value and does not provide a death benefit. Prospective purchasers may apply to purchase a Contract through broker dealers that have entered into a selling agreement with Nationwide Investment Services Corporation ("NISC"), a subsidiary of Nationwide that acts as the general distributor of the Contracts sold through this prospectus. This prospectus provides important information that a prospective purchaser of a Contract should know before investing.Please read this prospectus carefully and keep it for future reference. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. The Contracts described in this prospectus may not be available in all state jurisdictions and, accordingly, representations made in this prospectus do not constitute an offering in such jurisdictions. The Contract: · Is NOT a bank deposit · Is NOT FDIC insured · Is NOT insured or endorsed by a bank or any government agency · Is NOT available in every state A purchase of this Contract is subject to certain risks.Please see the “Risk Factors” section on page 8.The Contract is novel and innovative.To date, the tax consequences of the Contract have not been addressed in published legal authorities; however, we understand that the Internal Revenue Service (“IRS”) may be considering tax issues associated with products similar to the Contracts, and there is no certainty as to what the IRS will conclude is the proper tax treatment for the Contracts.Consequently, you should consult a tax advisor before purchasing a Contract. TABLE OF CONTENTS SUMMARY OF THE CONTRACTS 1 Preliminary note regarding terms used in this prospectus: What is the Contract? How does the Contract generally work? How much will the Contract cost? What are the requirements to purchase the Contract? What are the Eligible Portfolios and how are they managed by Envestnet? Can a Contract be purchased by an Individual Retirement Account (IRA)? Can the Contract Owner cancel the Contract? Does the Contract contain any type of spousal benefit? RISK FACTORS 8 Your Account may perform well enough that you may not need the guarantee. Your investment choices are limited by the Contract. You may die before receiving payments from us. Early Withdrawals or Excess Withdrawals will reduce or eliminate the guarantees provided by your Contract. The Fee will reduce the growth of Your Account. Actions of your creditors may reduce or eliminate the guarantees provided by your Contract. Envestnet may no longer manage the Eligible Portfolios. Nationwide’s claims paying ability. Tax Consequences. YOUR RELATIONSHIP WITH ENVESTNET AND NATIONWIDE 10 The Contract Management of Your Account THE ACCOUNT PHASE 10 What is the Guaranteed Lifetime Withdrawal Base and how is it calculated? Can my Guaranteed Lifetime Withdrawal Base change? Do Early Withdrawals and Excess Withdrawals affect the Guaranteed Lifetime Withdrawal Amount and the Guaranteed Lifetime Withdrawal Base differently? What is the Withdrawal Start Date and what does it mean? What is the Guaranteed Lifetime Withdrawal Amount and how is it calculated? What if the Account Value and the Guaranteed Lifetime Withdrawal Base decline to zero during the Account Phase? What if the Account Value falls to the Minimum Account Value before the Withdrawal Start Date? TRIGGERING THE ANNUITY PHASE 15 What events will trigger payment of the Guaranteed Annuity Payments? What if the Account Value falls to the Minimum Account Value before the Withdrawal Start Date? How is the Contract transitioned into the Annuity Phase? THE ANNUITY PHASE 15 How much will each Guaranteed Annuity Payment be? Will the Guaranteed Annuity Payments ever increase or decrease? How often are the Guaranteed Annuity Payments paid? How long will the Guaranteed Annuity Payments be paid? SPOUSAL CONTINUATION OPTION 16 What is the Spousal Continuation Option? Election of the Spousal Continuation Option i How much does the Spousal Continuation Option cost? Is it possible to pay for the Spousal Continuation Option but not receive a benefit from it? THE CONTRACT FEE 17 How much is the Contract Fee? When and how is the Contract Fee assessed? Will the Contract Fee be the same amount from quarter to quarter? Will advisory and other fees impact the Account Value and the guarantees under the Contract? MANAGING WITHDRAWALS FROM YOUR ACCOUNT 18 DEATH PROVISIONS 19 MARRIAGE TERMINATION PROVISIONS 19 Marriage termination in the Account Phase Marriage termination in the Annuity Phase SUSPENSION AND TERMINATION PROVISIONS 20 What does it mean to have a suspended Contract? What will cause a Contract to be suspended? What can be done to take the Contract out of suspension? Specific suspension events and their cures. What will cause a Contract to be terminated? DETERMINING WHETHER A CONTRACT IS RIGHT FOR YOU 23 FEDERAL INCOME TAX CONSIDERATIONS 23 PREMIUM TAXES 26 MISCELLANEOUS PROVISIONS 27 DISTRIBUTION (MARKETING) OF THE CONTRACT 27 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 27 LEGAL OPINION 28 ABOUT NATIONWIDE 28 EXPERTS 28 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION 28 DEFINITIONS 29 Available Information Nationwide Life Insurance Company files reports with the Securities and Exchange Commission “SEC” on Forms 10-Q, 10-K and 8-K. The public may read and copy these reports at the SEC’s Public Reference Room at treet NE, Washington, D.C. 20549.You may obtain information on the operation of the Public Reference Room by calling the SEC at (202) 551-8090.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers, like Nationwide Life Insurance Company, that file electronically with the SEC (http://www.sec.gov). ii SUMMARY OF THE CONTRACTS Preliminary note regarding terms used in this prospectus: Certain terms used in this prospectus have specific and important meanings.Some are explained below.Others are explained as they appear in the prospectus.Additionally, in the back of this prospectus, there is a “Definitions” provision containing definitions of all of the terms used in the prospectus. Ø “We,” “us,” “our,” “Nationwide” or the “Company” means Nationwide Life Insurance Company. Ø “You” or “yours,” “owner” or “contract owner” means the owner of the Contract.If more than one owner is named, each owner may also be referred to as a “joint owner.”Joint owners are permitted only when they are spouses as recognized by applicable Federal law. Ø “Your Account” means the account you own managed by Envestnet Asset Management, Inc.Envestnet offers Your Account through unaffiliated registered representatives, investment adviser representatives, financial advisors and other investment professionals (“Financial Advisors”). Generally, Financial Advisors assist clients in analyzing whether Envestnet’s investment options are appropriate for the client.If your Financial Advisor recommends an Envestnet account to you, upon your request, Envestnet will open Your Account. The following is a summary of the Contract.Unless otherwise noted, this prospectus assumes that you are the sole Contract Owner.You should read the entire prospectus in addition to this summary. What is the Contract? The Contract is an Individual Supplemental Immediate Fixed Income Annuity Contract that is offered to investors who have their investments managed by Envestnet Asset Management, Inc. (“Envestnet”).Envestnet is a wealth management firm founded in 1999 and provides a unified web-based platform of investment management solutions and integrated technology to help financial institutions and Financial Advisors deliver investment solutions to clients at all asset levels.Envestnet’s web-based platform provides Financial Advisors access to multiple investment programs, proposal generation tools and account management resources.Each investor’s account at Envestnet that iseligible to purchase, and does purchase, a Contract will be referred to as Your Account. The Contract provides for annuity payments (“Guaranteed Annuity Payments”) based on the value of Your Account when you first purchase the Contract (with adjustments for additions and withdrawals) (the “Guaranteed Annuity Base”), regardless of how long you live or how the investments in Your Account perform, as long you meet the specified conditions of the Contract as described in this prospectus. It is important to note that the Contract has no cash surrender value.Rather, you own the assets in Your Account and if you surrender your interest in Your Account, you will not receive any payment under the Contract. In the event that the value of the assets in Your Account (“Your Account Value”) falls below a specified minimum amount or you live to a certain age, we will make Guaranteed Annuity Payments to you for the rest of your life.The amount of your Guaranteed Annuity Payments will vary based on Your Account Value and other actions you take with regard to Your Account, as described in this prospectus. Guaranteed Annuity Payments under your Contract are triggered only if the withdrawals (within the limits of the Contract) and/or poor investment performance reduce Your Account Value to $15,000 or lower within your lifetime (or, if you have purchased the Spousal Continuation Option, your and your spouse’s lifetime).If this contingency does not occur, you will never receive any payments from us and your guarantee will have no value. The guarantees in your Contract are based on the age and life of the annuitant.Unless this Contract is issued to a trustee of a trust or a custodian of an IRA, the annuitant is you, the contract owner and the owner of Your Account.If the Contract is issued to a trust or custodian of an IRA, you must be the annuitant, and if you elect the Spousal Continuation Option (discussed later in this prospectus), you and your spouse must be co-annuitants and your spouse must be listed as the beneficiary. 1 Envestnet offers Your Account through Financial Advisors.You (or your Financial Advisor on your behalf) will direct Envestnet to invest the assets in Your Account in accordance with the investment options (referred to as “Eligible Portfolios”) you select.Envestnet has agreed to make the Eligible Portfolios available for use with these Contracts.IF AT ANY TIME, FOR ANY REASON, 100% OF YOUR ACCOUNT IS NOT INVESTED IN AN ELIGIBLE PORTFOLIO, YOUR CONTRACT WILL BE SUSPENDED.IF YOU DO NOT TAKE CORRECTIVE ACTION WITHIN 45 DAYS OF THE BEGINNING OF THE SUSPENSION, YOUR CONTRACT WILL BE TERMINATED AND YOU WILL LOSE YOUR BENEFITS UNDER THE CONTRACT. Ensuring that Your Account remains invested according to the terms of the Contract is your responsibility. How does the Contract generally work? The life of the Contract can generally be described as having two phases: an “Account Phase” and an “Annuity Phase.” During the Account Phase, Your Account operates just like any other advisory account at Envestnet.You may make Additional Deposits (payments applied to Your Account after the Contract is issued) to, and take withdrawals from Your Account.(Note, however, that taking withdrawals may reduce how much your Guaranteed Annuity Payments will be during the Annuity Phase.)After you (or, if a co-annuitant is named, the younger co-annuitant) turn 65, you can begin to take annual withdrawals of up to the Guaranteed Lifetime Withdrawal Amount without reducing your Guaranteed Lifetime Withdrawal Base and any potential Guaranteed Annuity Payments. If and when either of the following triggering events occurs, the Contract will begin the Annuity Phase: · Your Account Value, after reaching the day you are eligible to begin taking annual withdrawals of the Guaranteed Lifetime Withdrawal Amount (the “Withdrawal Start Date”), falls below the greater of $15,000 or the Guaranteed Lifetime Withdrawal Amount (the “Minimum Account Value”); or · you, after reaching the Withdrawal Start Date, affirmatively elect to begin the Annuity Phase by submitting the appropriate administrative forms. At that time, Your Account will be closed, any remaining Account Value will be transferred to us, and we will begin making annual guaranteed fixed annuity payments (“Guaranteed Annuity Payments”) to you for as long as you (or your spouse, if the Spousal Continuation Option, described herein, is elected) live. Note: You may never receive a Guaranteed Annuity Payment.If you (and your spouse, if the Spousal Continuation Option, discussed herein, is elected) die before any of the triggering events occurs, or if none of the triggering events occur, no benefit is payable under this Contract. How much will the Contract cost? During the Account Phase, you will pay a fee for the Contract (the “Contract Fee” or “Fee”), which will be deducted from Your Account Value on a quarterly basis.The Fee is calculated as a specified percentage of your Guaranteed Lifetime Withdrawal Base (not Your Account Value) at the time the Fee is calculated.The Fee compensates us for the risk we assume in providing you Guaranteed Annuity Payments in the event your investments perform poorly or in the event you outlive Your Account assets. The guaranteed maximum Fee we can ever charge for your Contract is 2.00% of your Guaranteed Lifetime Withdrawal Base on an annual basis.We currently charge a lower Fee, which is between 0.80% and 1.20% of your Guaranteed Lifetime Withdrawal Base on an annual basis, depending on the Eligible Portfolio you elect.Please see the “Eligible Portfolios Summary” on page 4 for more information on the Eligible Portfolios.We reserve the right to increase the Fee (up to a maximum of 2.00% of your Guaranteed Lifetime Withdrawal Base) upon 30 days’ written notice to you. Note: The Contract Fee is in addition to any charges that are imposed in connection with advisory, custodial and other services or charges imposed by your broker, Envestnet, or any mutual funds or other investments that comprise Your Account.Any fees you pay that are deducted from Your Account Value, including the Contract Fee, will negatively affect the growth of Your Account Value. During the Annuity Phase, no Contract Fee is assessed. 2 Below is a summary of your maximum Contract expenses: Summary of Maximum Contract Expenses Maximum Annual Contract Fee charged during the Account Phase (as a percentage of your Guaranteed Lifetime Withdrawal Base) 2.00%1 Maximum Annual Contract Fee charged during the Annuity Phase 0.00% What are the requirements to purchase the Contract? The Contract is only available for purchase by investors who are clients of Envestnet.Your Financial Advisor will generally act as your primary contact with Envestnet.Your Financial Advisor will evaluate your needs and objectives based on the information you provide to your Financial Advisor.If your Financial Advisor recommends an Envestnet account to you and a contract, upon your request, Envestnet will open Your Account. You, as the owner of Your Account at Envestnet, may purchase a Contract when you first open Your Account or at any time thereafter (prior to your or the younger co-annuitant’s 85th birthday). To purchase a Contract, the value of Your Account on the date of application must equal $100,000 or more.We will not issue a Contract to an Envestnet client whose Account Value is greater than $2,000,000 without the approval of our Home Office. What are the Eligible Portfolios and how are they managed by Envestnet? To maintain the guarantees associated with the Contract, Your Account must be allocated, on the date of application and continuously thereafter, to one of the available investment options, referred to as “Eligible Portfolios.” Envestnet (a registered investment adviser under the Investment Advisers Act of 1940) creates and maintains the Eligible Portfolios.Each Eligible Portfolio is an allocation model comprised of underlying mutual funds.Each Eligible Portfolio is constructed based upon a long-term strategic framework and diversified across multiple domestic and international asset classes.Envestnet reviews its capital market assumptions each year and may periodically adjust the models to reflect changes in capital market expectations.Envestnet may add additional asset classes to models if the addition will contribute to enhancing returns and/or reducing the risk of the current allocation models.Adjustments to Envestnet's allocation models have historically been infrequent and relatively minor because the strategic nature of the process focuses on long-term fundamental market characteristics that remain fairly stable through time. The decision to adjust the allocation models is a formal process that requires the approval of the Envestnet Investment Committee. There are two categories of Eligible Portfolios: the PMC Select Portfolios and the PMC SIGMATM Mutual Fund Solution portfolios.The PMC Select Portfolios are comprised of underlying mutual funds advised by Envestnet and sub-advised by multiple third-party institutional money managers.The SIGMATM Mutual Fund Solution portfolios are comprised of third-party underlying mutual funds. Envestnet has full discretion over the model management of both the PMC Select Portfolios and the PMC SIGMATM Mutual Fund Solutions portfolios and can make changes to the asset allocation models and hire or fire underlying managers or sub-advisors within the portfolios without investor approval.Envestnet will also, at its discretion, periodically re-balance the models so that the overall asset allocations remain within acceptable allocations.Envestnet can adjust the models to any extent it deems appropriate pursuant to the agreement signed by you and Envestnet that is a requirement to purchase the Contract. To maintain your guarantees under the Contract, Your Account must be invested in one of the following Eligible Portfolios.At the time of application, you select the Eligible Portfolio to which you will allocate Your Account Value.You may not switch from one Eligible Portfolio to another and maintain the guarantees associated with this Contract.If you choose to move Your Account assets out of the Eligible Portfolio elected at 1 The current annual Contract Fee ranges between 0.80% to 1.20%, depending on the Eligible Portfolio you select. 3 the time of application for this Contract, your Contract will terminate.Please see the “Suspension and Termination Provisions” later in this prospectus for more information. Eligible Portfolios Summary Eligible Portfolio Cost Composition PMC Select Portfolio - Conservative 0.80% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 7.5-17.5% 7.5-17.5% 5-15% 5-15% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 48-58% 0-7% Investment Objective:Seeks to provide portfolio stability and current income with modest portfolio appreciation by investing primarily in fixed-income securities.This portfolio is designed for investors with a need for regular income in the form of dividends and interest, as well as some desire for modest growth from the stock portion of their portfolio. Eligible Portfolio Cost Composition PMC Select Portfolio – Conservative Growth 0.90% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 12.5-22.5% 12.5-22.5% 5-15% 10-20% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 33-43% 0-7% Investment Objective:Seeks to provide portfolio growth with current income by investing in a combination of equity and fixed-income securities in similar weights.This portfolio is designed for investors who desire capital appreciation balanced with income and portfolio stability. Eligible Portfolio Cost Composition PMC Select Portfolio – Moderate 1.00% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 15-25% 15-25% 5-15% 15-25% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 23-33% 0-7% Investment Objective:Seeks to provide long-term appreciation with moderate current income by investing in a combination of equity and fixed-income securities, with a greater weighting to equities.This portfolio is designed for investors with a mid to long-term investment time horizon and willing to take on some risk in pursuit of better returns. 4 Eligible Portfolio Cost Composition PMC Select Portfolio – Moderate Growth 1.15% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 15-25% 15-25% 10-20% 20-30% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 13-23% 0-7% Investment Objective:Seeks to provide long-term appreciation with modest current income as a secondary objective by investing in an allocation which is heavily weighted to equity securities with a modest investment in fixed-income securities for portfolio diversification.This portfolio is designed for investors with a long-term investment time horizon willing to take on risk in pursuit of better returns. Eligible Portfolio Cost Composition PMC Select Portfolio (with Municipals) Conservative 0.80% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 7.5-17.5% 7.5-17.5% 5-15% 5-15% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 48-58% 0-7% Investment Objective:Seeks to provide portfolio stability and current income with modest portfolio appreciation by investing primarily in fixed-income securities.This portfolio is designed for investors with a need for regular income in the form of dividends and interest, as well as some desire for modest growth from the stock portion of their portfolio. Eligible Portfolio Cost Composition PMC Select Portfolio (with Municipals) Conservative Growth` 0.90% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 12.5-22.5% 12.5-22.5% 5-15% 1.-20% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 33-43% 0-7% Investment Objective:Seeks to provide portfolio growth with current income by investing in a combination of equity and fixed-income securities in similar weights.This portfolio is designed for investors who desire capital appreciation balanced with income and portfolio stability. Eligible Portfolio Cost Composition PMC Select Portfolio (with Municipals) – Moderate 1.00% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 15-25% 15-25% 5-15% 15-25% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 23-33% 0-7% Investment Objective:Seeks to provide long-term appreciation with moderate current income by investing in a combination of equity and fixed-income securities, with a greater weighting to equities.This portfolio is designed for investors with a mid to long-term investment time horizon and willing to take on some risk in pursuit of better returns. 5 Eligible Portfolio Cost Composition PMC Select Portfolio (with Municipals) – Moderate Growth 1.15% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 15-25% 15-25% 10-20% 20-30% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 13-23% 0-7% Investment Objective:Seeks to provide long-term appreciation with modest current income as a secondary objective by investing in an allocation which is heavily weighted to equity securities with a modest investment in fixed-income securities for portfolio diversification.This portfolio is designed for investors with a long-term investment time horizon willing to take on risk in pursuit of better returns. Eligible Portfolio Cost Composition SIGMA Mutual Fund Solution - Conservative 0.90% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 10-20% 5-15% 0-10% 5-15% 0-10% 5-15% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 27-37% 0-10% 0-10% 0-8% Investment Objective:The long-term objective of the portfolio is 2% plus inflation as measured by the Consumer Price Index after deduction of all management fees. The portfolio is managed with the goal of keeping long-term volatility levels, on average, at 45% of the volatility of the S&P 500. Eligible Portfolio Cost Composition SIGMA Mutual Fund Solution – Conservative Growth 1.05% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 15-25% 10-20% 0-10% 10-20% 0-10% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 12-22% 0-10% 0-10% 0-8% Investment Objective:The long-term objective of the portfolio is 3% plus inflation as measured by the Consumer Price Index after deduction of all management fees. The portfolio is managed with the goal of keeping long-term volatility levels, on average, at 60% of the volatility of the S&P 500. Eligible Portfolio Cost Composition SIGMA Mutual Fund Solution – Moderate 1.20% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 20-30% 10-20% 0-10% 15-25% 0-10% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 12-22% 0-10% 0-10% 0-8% Investment Objective:To provide 4% return plus inflation as measured by the Consumer Price Index after deduction of all management fees.The portfolio is managed with the goal of keeping long-term volatility levels, on average, at 70% of the volatility of the S&P 500. 6 Eligible Portfolio Cost Composition SIGMA Mutual Fund Solution (with Municipals) - Conservative 0.90% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 10-20% 5-15% 0-10% 5-15% 0-10% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 2-12% 40-50% 0-8% Investment Objective:The long-term objective of the portfolio is 2% plus inflation as measured by the Consumer Price Index after deduction of all management fees. The portfolio is managed with the goal of keeping long-term volatility levels, on average, at 45% of the volatility of the S&P 500. Eligible Portfolio Cost Composition SIGMA Mutual Fund Solution (with Municipals) – Conservative Growth 1.05% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 15-25% 10-20% 0-10% 10-20% 0-10% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 2-12% 25-35% 0-8% Investment Objective:The long-term objective of the portfolio is 3% plus inflation as measured by the Consumer Price Index after deduction of all management fees. The portfolio is managed with the goal of keeping long-term volatility levels, on average, at 60% of the volatility of the S&P 500. Eligible Portfolio Cost Composition SIGMA Mutual Fund Solution (with Municipals) – Moderate 1.20% Large Cap Core Large Cap Growth Large Cap Value Small Cap Core Int’l Developed Markets REITs Long Bonds 20-30% 10-20% 0-10% 15-25% 0-10% Intermediate Bonds Int’l Bonds Short Muni Intermediate Muni Long Muni High Yield Cash 22-32% 0-8% Investment Objective:The long-term objective of the portfolio is 4% plus inflation as measured by the Consumer Price Index after deduction of all management fees. The portfolio is managed with the goal of keeping long-term volatility levels, on average, at 70% of the volatility of the S&P 500. The Eligible Portfolios offered by Envestnet are subject to the same risks faced by similar investment options available in the market, including, without limitation, market risk (the risk of an overall down market), interest rate risk (the risk that rising or declining interest rates will hurt your investment returns), idiosyncratic risk (the risk that an individual asset will hurt your returns), and concentration risk (the risk that due to concentrations in a certain segment of the market which performs poorly, your returns are lower than the overall market). The Eligible Portfolios may not achieve their respective investment objectives regardless of whether or not you purchase the Contract. Some Eligible Portfolios may not be available through your Financial Advisor.For more information about any of the Eligible Portfolios, please read the prospectuses, FormADV or other disclosure provided by your Financial Advisor. Nationwide is not affiliated with Envestnet or your Financial Advisor and does not manage Your Account.Envestnet does not receive any compensation from Nationwide associated with the sale of the Contracts or for administrative services associated with the Contract.The broker-dealer does not receive any compensation from the sale of the Contract.Rather, they receive an advisory fee for the sale of the PMC Select Portfolios or the PMC SIGMATM Mutual Fund Solution portfolios, regardless of whether you purchase the Contract. 7 Can a Contract be purchased by an Individual Retirement Account (IRA)? You may purchase a Contract for your IRA, Roth IRA, SEP or Simple IRA.You must designate yourself as the annuitant of the IRA ifyour custodian will be listed as the owner.The Contract is held within the IRA for your benefit.If you elect the Spousal Continuation Option (discussed herein), you and your spouse must be co- annuitants, and your spouse must be listed as the beneficiary of Your Account. Distributions that you receive with respect to the Contract will generally be treated as ordinary income. Can the Contract Owner cancel the Contract? After you purchase and receive the Contract, you have up to 30 days to cancel your Contract.We call this the “Examination Period.”In order to cancel your Contract, you must provide us with written notice of your cancellation within 30 days after receiving the Contract (or such longer period that your state may require).We will then terminate your Contract and refund to Your Account the full amount of any Fee we have already assessed. After the Examination Period has expired, you can cancel your Contract by either: · advising us that you want to terminate the Contract and terminating your agreement with Envestnet that provides for deduction of the Contract Fee from Your Account; or · liquidating all of the investments in Your Account. There are other actions or inactions that can cause the Contract to terminate as well (see “Suspension and Termination Provisions” later in this prospectus). Does the Contract contain any type of spousal benefit? Yes.At the time of application, you may elect to add the Spousal Continuation Option to your Contract.The Spousal Continuation Option allows a surviving spouse to continue to receive, for the duration of his or her lifetime, the Guaranteed Annuity Payments, provided that the conditions outlined in this prospectus are satisfied.In order to elect the Spousal Continuation Option for Non-Qualified Contracts, you and your spouse must be joint owners of Your Account.If Your Account is held by an IRA, the sole beneficiary to the IRA must be your spouse. There is no additional Contract Fee associated with the Spousal Continuation Option, but a Contract with the Spousal Continuation Option will receive a lower Guaranteed Lifetime Withdrawal Percentage, which in turn, will result in lower Guaranteed Annuity Payments.For more information about the Guaranteed Lifetime Withdrawal Percentage, please see the “What is the Guaranteed Lifetime Withdrawal Amount and how is it calculated?” section later in this prospectus. RISK FACTORS Your Account may perform well enough that you may not need the guarantee. The assets in Your Account must be invested in accordance with one of the designated Eligible Portfolios.The Eligible Portfolios, together with the limits on the amount you may withdraw annually without reducing your Guaranteed Lifetime Withdrawal Base, are intended to minimize the risk to us that we will be required to make Guaranteed Annuity Payments to you.Accordingly, the risk against which the Contract protects, i.e., that Your Account Value will be reduced below the Minimum Account Value by withdrawals and/or poor investment performance, or that you live beyond the age when Your Account Value is reduced below the Minimum Account Value, is likely to be small.In this case, you will have paid us fees for the life of your Contract and received no payments in return. Your investment choices are limited by the Contract. The guarantees associated with the Contract are contingent on your investments being allocated to one of the Eligible Portfolios.The Eligible Portfolios may be managed in a more conservative fashion than other investments available to you.If you do not purchase the Contract, it is possible that you may invest in other types of investments that experience higher growth or lower losses, depending on the market, than the Eligible Portfolios experience. 8 You may die before receiving payments from us. Despite general societal increases in longevity, you may still die prematurely, and thus never receive any payments under the Contract.This Contract is designed to provide protection in many cases to clients who live beyond life expectancy.However, you do not have to live beyond life expectancy to receive payments under the Contract, and conversely, living beyond your life expectancy does not guarantee payments from us. Early Withdrawals or Excess Withdrawalswill reduce or eliminate the guarantees provided by your Contract. Withdrawals can cause you to lose the right to any Guaranteed Annuity Payments under the Contract.If you take withdrawals before age 65 (or in the case of co-annuitants, before the younger annuitant’s age 65) (an “Early Withdrawal”) or if you withdraw more than the Guaranteed LifetimeWithdrawal Amount in a given year after you (or in the case of co-annuitants, the younger annuitant) turn age 65 (an “Excess Withdrawal”), you will reduce the Guaranteed Lifetime Withdrawal Base and consequently, the amount of any Guaranteed Annuity Payments.Multiple Early Withdrawals and/or multiple Excess Withdrawals can reduce your Guaranteed Lifetime Withdrawal Base and Your Account Value to zero.If this occurs, any Guaranteed Annuity Payments could be substantially reduced or eliminated. Note: The Contract does not require us to warn you or provide you with notice regarding potentially adverse consequences that may be associated with any withdrawals or other types of transactions involving Your Account. The Fee will reduce the growth of Your Account. The deduction of the Contract Fee each quarter will negatively affect the growth of Your Account.Depending on how long you live and how your investments perform, you may be financially better off without purchasing the Contract. Actions of your creditors may reduce or eliminate the guarantees provided by your Contract. You own Your Account and the assets held in it.We have no ownership or control over Your Account or the assets held in it.The assets in Your Account are not subject to our creditors.However, assets in Your Account may be subject to being directly attached by your creditors.Moreover, because you may, at any time, liquidate Your Account, you are also entitled to pledge the assets in Your Account as collateral for a loan.There is a risk that if you pledge the assets in Your Account as collateral for a loan and the value of the assets in Your Account decreases in value, your creditors may liquidate assets in Your Account to pay the loan.This liquidation will be treated as a withdrawal from Your Account.If it is an Early Withdrawal or an Excess Withdrawal, it will reduce your Guaranteed Lifetime Withdrawal Base and consequently, the amount of any Guaranteed Annuity Payments.Using the assets in Your Account as collateral for a loan, therefore, may cause you to lose the benefits available under the Contract. Envestnet may no longer manage the Eligible Portfolios. We will only pay the guarantees under this Contract if Envestnet manages the Eligible Portfolios.If for any reason Envestnet can no longer manage the Eligible Portfolios, we reserve the right to suspend the Contract.If you choose to continue your Contract and the guarantees under it, you must transfer Your Account Value to a third party account approved by us or to an annuity contract that we, or one of our affiliates, offer.If you choose not to transfer Your Account Value, this Contract and the guarantees under it will terminate. Nationwide’s claims paying ability. The Contract is not a separate account product.This means that the assets supporting the Contract are not held in a separate account of Nationwide for the exclusive benefit of contract owners and are not insulated from the claims of the our creditors.Your Guaranteed Annuity Payments will be paid from our general account and, therefore, are subject to our claims paying ability. Tax Consequences. The Contract is novel and innovative.To date, the tax consequences of the Contract have not been addressed in published legal authorities.We intend to treat your Contract as an annuity contract in reporting taxable income 9 attributable to the Contract to you and to the Internal Revenue Service.Assuming the Contract is correctly treated as an annuity contract for tax purposes, Guaranteed Annuity Payments made to you after Your Account Value has been reduced below the Minimum Account Value will be ordinary income to you that is taxable to the extent provided under the tax rules for annuities.We believe that, in general, the tax treatment of transactions involving investments in Your Account more likely than not will be the same as it would be in the absence of the Contract.We can provide no assurances, however, that a court would agree with the foregoing interpretations of the law if the Internal Revenue Service were to challenge the foregoing treatment.You should consult a tax advisor before purchasing a Contract.See, “Federal Income Tax Considerations,” on page 23 for a discussion of the tax issues related to ownership of the Contract. YOUR RELATIONSHIP WITH ENVESTNET AND NATIONWIDE The Contract The Contract is an individual supplemental immediate fixed income annuity contract.That means that the contract you are purchasing entitles you to an immediate fixed income annuity contract if, and only if, one of the triggering events discussed earlier in this prospectus occurs.The Contract is designed for Envestnet clients who intend to use the assets in their account as the basis for periodic withdrawals to provide income for retirement or for other purposes. Neither Nationwide nor Envestnet is your investment advisor.Rather, Envestnet builds and maintains the Eligible Portfolios that your Financial Advisor may recommend.Nationwide provides the Contract’s guarantee to you on the assumption and condition that Your Account remains invested in one of the Eligible Portfolios.Your Financial Advisor must be a Registered Investment Advisor or be affiliated with a Registered Investment Advisor firm to offer an Envestnet account and will have a selling agreement with the Registered Investment Advisor firm.Your Financial Advisor must also be affiliated with a broker-dealer to offer the Envestnet account with these Contracts, and Nationwide must have an agreement with the broker-dealer to offer the Contracts.Nationwide requires Envestnet to provide data to monitor the Eligible Portfolios and to alert us of any changes to the allocations within the Eligible Portfolios. While the Contract is in the Account Phase, Envestnet is responsible for administering Your Account, including processing additional payments and withdrawals, deducting and remitting to us the Contract Fee, assessing any other fees associated with Your Account, and providing you with statements, confirmations and other correspondence.In addition to administering Your Account, Envestnet also manages the Eligible Portfolios and makes them available for your investment. If and when one of the triggering events occurs, the Annuity Phase begins.Your Account will be closed and any remaining assets will be transferred to us.We will then issue you an immediate fixed income annuity contract that will result in Guaranteed Annuity Payments being made to you for the remainder of your (and your spouse’s, if the Spousal Continuation Option is elected) lifetime.Once the Annuity Phase begins, your relationship with Envestnet, with respect to Your Account, terminates.All administrative responsibilities undertaken by Envestnet during the Account Phase will be performed by Nationwide, the issuer of the Contract and the entity obligated to pay you Guaranteed Annuity Payments for the rest of your (or your spouse’s, if the Spousal Continuation Option is elected) lifetime. Management of Your Account You, as the owner of Your Account, are responsible for managing the assets in Your Account.The Contract requires that you remain invested in one of the Eligible Portfolios in order to maintain the guarantees associated with the Contract.Neither Nationwide nor Envestnet is responsible for ensuring that the assets in Your Account remain invested according to the terms of the Contract. THE ACCOUNT PHASE What is the Guaranteed Lifetime Withdrawal Base and how is it calculated? The Guaranteed Lifetime Withdrawal Base is the amount we use to calculate the Guaranteed Annuity Payments.On the date we issue the Contract, your initial Guaranteed Lifetime Withdrawal Base equals Your Account Value. 10 The anniversary of the date we issue your Contract is known as the “Contract Anniversary” and each one-year period between subsequent Contract Anniversaries is referred to as a “Contract Year.” Can the Guaranteed Lifetime Withdrawal Base change? Yes.There are several ways that your Guaranteed Lifetime Withdrawal Base can increase or decrease. 1. The Annual Benefit Base Review.The Contract contains an anniversary step-up feature (the “Annual Benefit Base Review”) where if, on any Contract Anniversary, Your AccountValue exceeds the Guaranteed Lifetime Withdrawal Base, we will automatically increase your Guaranteed Lifetime Withdrawal Base to equal that Account Value.The automatic Annual Benefit Base Reviewwill continue until any terms and conditions associated with the Contract change. These terms and conditions include, but are not limited to: Eligible Portfolios investments and allocations, Eligible Portfolio price changes, and changes to the Guaranteed Lifetime Withdrawal Percentages. If one or more terms and conditions associated with the Contract change, the Annual Benefit Base Review will still be available, but will no longer be automatic.To invoke the Annual Benefit Base Review, you will have to affirmatively elect to have the Annual Benefit Base Review applied to your Contract by notifying us.On or about each Contract Anniversary, we will provide you with information necessary to make this determination.Specifically, we will provide: Your Account Value; the current Guaranteed Lifetime Withdrawal Base; the current terms and conditions associated with the Contract; and instructions on how to communicate an election to invoke theAnnual Benefit Base Review. If youinvoke the Annual Benefit Base Review, the new terms and conditions associated with the Contract will apply.If we do not receive your election to invoke the Annual Benefit Base Reviewwithin 60 days after the Contract Anniversary, we will assume that you do not wish to increase your Guaranteed Lifetime Withdrawal Base.If the Guaranteed Lifetime Withdrawal Base is not increased, the terms and conditions associated with your Contract will remain unchanged. Note: Since the Contract Fee is calculated based on the Guaranteed Lifetime Withdrawal Base, increases to the Guaranteed Lifetime Withdrawal Base will result in higher Contract Fees.Under the automatic Annual Benefit Base Reviewfeature, you agree to pay the larger Fee. You can cancel the automatic Annual Benefit Base Reviewby notifying us.We reserve the right to change or terminate the automatic Annual Benefit Base Review at any time upon written notice to you. 2. Additional Deposits to Your Account.The Contract permits you to make Additional Deposits to Your Account during the Account Phase.Additional Deposits will result in an immediate increase to your Guaranteed Lifetime Withdrawal Base equal to the dollar amount of the Additional Deposit. Note: If you make an Additional Deposit that results in Your Account Value exceeding $2,000,000 (or when Your Account Value already exceeds $2,000,000), we may suspend increases to the Guaranteed Lifetime Withdrawal Base until you remove the portion of the Additional Deposit that causes Your Account Value to exceed $2,000,000.We will apply these limits to the aggregate Account Values of non-IRA Contracts with the same annuitant and reserve the right to limit the aggregate Account Value of non-IRA Contracts with the same annuitant to $2,000,000. Note, however, that if Your Account Value increases above $2,000,000 due to market performance, your guarantee will continue and increases to your Guaranteed Lifetime Withdrawal Base will not be suspended. 3. Early Withdrawals from Your Account.An Early Withdrawal is any withdrawal you take from Your Account prior to your Withdrawal Start Date (discussed later in this provision).Early Withdrawals will result in a decrease to your Guaranteed Lifetime Withdrawal Base.The amount of that decrease will be the greater of (a) or (b), where: (a) the dollar amount of the Early Withdrawal; and (b) a “proportional amount” derived from the following calculation: (A ÷ B) × C, where: A the dollar amount of the Early Withdrawal; B Your Account Value on the date of the Early Withdrawal; and C your Guaranteed Lifetime Withdrawal Base on the date of the Early Withdrawal. 11 Note: When an EarlyWithdrawal occurs at a time when the market is doing well enough that Your Account Value exceeds the Guaranteed Lifetime Withdrawal Base, an Early Withdrawal will result in a dollar for dollar reduction in the Guaranteed Lifetime Withdrawal Base.When an Early Withdrawal occurs at a time when the market has declined so that Your Account Value is less than the Guaranteed Lifetime Withdrawal Base, an Early Withdrawalwill result in a proportional reduction to the Guaranteed Lifetime Withdrawal Base.Furthermore, the more the market has declined (i.e., the greater the difference between Your Account Value and the Guaranteed Lifetime Withdrawal Base), the greater impact that the proportional reduction will have on the remaining Guaranteed Lifetime Withdrawal Base, which will result in a larger decrease to the overall Guaranteed Annuity Payments. Example Early Withdrawal Calculations In this example, the Account Value is greater than the Guaranteed Lifetime Withdrawal Base. In this example, the Account Value is less than the Guaranteed Lifetime Withdrawal Base: At the time of the Early Withdrawal: At the time of the Early Withdrawal: Account Value $500,000 Account Value $400,000 Guaranteed Lifetime Withdrawal Base $450,000 Guaranteed Lifetime Withdrawal Base $450,000 Withdrawal Amount $15,000 Withdrawal Amount $15,000 Guaranteed Lifetime Withdrawal Base reduction calculations: Guaranteed Lifetime Withdrawal Base reduction calculations: Dollar amount $15,000 Dollar amount $15,000 Proportional amount ($15,000 ÷ $500,000) x $450,000 $13,500 Proportional amount ($15,000 ÷ $400,000) x $450,000 $16,875 After the Early Withdrawal: After the Early Withdrawal: Account Value ($500,000 - $15,000) $485,000 Account Value ($400,000 - $15,000) $385,000 Guaranteed Lifetime Withdrawal Base ($450,000 - $15,000) $435,000 Guaranteed Lifetime Withdrawal Base ($450,000 - $16,875) $433,125 4. Excess Withdrawals from Your Account.Excess Withdrawals are any withdrawals taken after your Withdrawal Start Date that, during any calendar year, exceed the Guaranteed Lifetime Withdrawal Amount (discussed later in this provision).Excess Withdrawals will result in a decrease to your Guaranteed Lifetime Withdrawal Base.The amount of that decrease will be the greater of (a) or (b), where: (a) the dollar amount of the Excess Withdrawal (the amount withdrawn during any calendaryear in excess of the Guaranteed Lifetime WithdrawalAmount); and (b) a “proportional amount” derived from the following calculation: (A ÷ B) × C, where: A the dollar amount of the Excess Withdrawal; B Your Account Value (which will be reduced by any Guaranteed Lifetime Withdrawal Amount) on the date of the Excess Withdrawal; and C your Guaranteed Lifetime Withdrawal Base on the date of the Excess Withdrawal. Note:When an Excess Withdrawal occurs at a time when the market is doing well enough that Your Account Value exceeds the Guaranteed Lifetime Withdrawal Base, an Excess Withdrawal will result in a dollar for dollar reduction in the Guaranteed Lifetime Withdrawal Base.When an Excess Withdrawal occurs at a time when the market has declined so that Your Account Value is less than the Guaranteed Lifetime Withdrawal Base, an Excess Withdrawal will result in a proportional reduction to the Guaranteed Lifetime Withdrawal Base.Furthermore, the more the market has declined (i.e., the greater the difference between Your Account Value and the Guaranteed Lifetime Withdrawal Base), the greater impact that the proportional reduction will have on the remaining Guaranteed Lifetime Withdrawal Base, which will result in a larger decrease to the overall Guaranteed Annuity Payments. 12 Example Excess Withdrawal Calculations In this example, the Account Value is greater than the Guaranteed Lifetime Withdrawal Base: In this example, the Account Value is less than the Guaranteed Lifetime Withdrawal Base: At the time of the Excess Withdrawal: At the time of the Excess Withdrawal: Account Value $500,000 Account Value $400,000 Guaranteed Lifetime Withdrawal Base $450,000 Guaranteed Lifetime Withdrawal Base $450,000 GuaranteedLifetime Withdrawal Amount $22,500 Guaranteed Lifetime Withdrawal Amount $22,500 Withdrawal Amount $30,000 Withdrawal Amount $30,000 Excess Withdrawal Amount ($30,000 - $22,500) $7,500 Excess Withdrawal Amount ($30,000 - $22,500) $7,500 Guaranteed Lifetime Withdrawal Base reduction calculations: Guaranteed Lifetime Withdrawal Base reduction calculations: Dollar amount $7,500 Dollar amount $7,500 Proportional amount ($7,500 ÷ $477,500) x $450,000 $7,068 Proportional amount ($7,500 ÷ $377,500) x $450,000 $8,940 After the Excess Withdrawal: After the Excess Withdrawal: Account Value ($500,000 - $30,000) $470,000 Account Value ($400,000 - $30,000) $370,000 Guaranteed Lifetime Withdrawal Base ($450,000 - $7,500) $442,500 Guaranteed Lifetime Withdrawal Base ($450,000 - $8,940) $441,060 If your Contract is issued as an asset in an IRA, and the only withdrawals you take from the assets in Your Account are those taken to meet required minimum distributions under the Internal Revenue Code, those withdrawals will not be considered Excess Withdrawals, even if the withdrawal exceeds the Guaranteed Lifetime Withdrawal Amount. In the case of an Early Withdrawal or an Excess Withdrawal that causes a proportional reduction to your Guaranteed Lifetime Withdrawal Base, we will provide you with the opportunity to restore your Guaranteed Lifetime Withdrawal Base to the amount that was in effect prior to the Early Withdrawal or Excess Withdrawal.To do so, within 30 days of the withdrawal, you must make Additional Deposits to Your Account equal to or greater than the Early Withdrawal or Excess Withdrawal amount, and submit a request to us in writing to restore your Guaranteed Lifetime Withdrawal Base. Note: The Guaranteed Lifetime Withdrawal Base will never decrease due to market performance, even if Your Account Value goes down. Do Early Withdrawals and Excess Withdrawals affect the Guaranteed Lifetime Withdrawal Amount and the Guaranteed Lifetime Withdrawal Base differently? Yes. Early Withdrawals are considered “early” because they are taken before your Withdrawal Start Date, when your Guaranteed Lifetime Withdrawal Amount has not yet been established.If you take Early Withdrawals, your Guaranteed Lifetime Withdrawal Base will be reduced by the greater of the dollar amount of the Early Withdrawal or the proportional amount calculation.The proportional amount calculation for Early Withdrawals (as described above) uses Your Account Value at the time of the Early Withdrawal. Excess Withdrawals are in “excess” of your Guaranteed Lifetime Withdrawal Amount, an amount established after your Withdrawal Start Date.If you take withdrawals in excess of your Guaranteed Lifetime Withdrawal Amount, your Guaranteed Lifetime Withdrawal Base will be reduced by the greater of the dollar amount of the Excess Withdrawal or the proportional amount calculation.The proportional amount calculation for Excess Withdrawals (as described above) will apply to Your Account Value on the date of the Excess Withdrawal (minus any Guaranteed Lifetime Withdrawal Amount taken on that day). Thus, Your Account Value is reduced by the Guaranteed Lifetime Withdrawal Amount and any Excess Withdrawal Amount. 13 What is the Withdrawal Start Date and what does it mean? Your Withdrawal Start Date is the date that you can begin to take annual withdrawals each calendar year of up to the Guaranteed Lifetime Withdrawal Amount (discussed later in this provision) without reducing your Guaranteed Lifetime Withdrawal Base.This date is the date you reach age 65.In the case of co-annuitants, the Withdrawal Start Date is the date the younger co-annuitant reaches the age of 65. Once a Contract is issued, we will not change the Withdrawal Start Date other than for error correction.We reserve the right to increase the Withdrawal Start Date for new Contracts. If you, or in the case of co-annuitants, the younger co-annuitant, are 65 or older when you purchase the Contract, you have already reached your Contract’s Withdrawal Start Date.This means that you may begin taking withdrawals of the Guaranteed Lifetime Withdrawal Amount immediately (or at anytime thereafter) and the Early Withdrawal provisions of this prospectus are inapplicable to your Contract.Note, however, that if you, or in the case of co-annuitants, the younger co-annuitant, are 65 or older and take your first withdrawal in the middle of a calendar year, you are limited to taking a pro-rated amount based on the number of days left remaining in the calendar year. What is the Guaranteed Lifetime Withdrawal Amount and how is it calculated? The Guaranteed Lifetime Withdrawal Amount is the amount you may withdraw each calendar year after your Withdrawal Start Date without reducing your Guaranteed Lifetime Withdrawal Base.The Guaranteed Lifetime Withdrawal Amount is calculated by multiplying your Guaranteed Lifetime Withdrawal Base by your Guaranteed Lifetime Withdrawal Percentage.Your Guaranteed Withdrawal Percentage is 5% if no Spousal Continuation Option is elected, and 4.5% if the Spousal Continuation. In other words: Guaranteed Lifetime Withdrawal Amount Guaranteed Lifetime Withdrawal Base X Guaranteed Lifetime Withdrawal Percentage (the amount you can withdraw each calendar year after your Withdrawal Start Date without reducing your Guaranteed Lifetime Withdrawal Base) (your highest Account Value on anyContract Anniversary, adjusted for Additional Deposits, Early Withdrawals, and Excess Withdrawals) 5% (4.5% if the Spousal Continuation Option is elected) Note: Although withdrawals taken that do not exceed the Guaranteed Lifetime Withdrawal Amount do not reduce the Guaranteed Lifetime Withdrawal Base, they do reduce Your Account Value. Note: Your Guaranteed Lifetime Withdrawal Amount should be considered when you determine your periodic withdrawal strategy for retirement income or other purposes.Amounts withdrawn in excess of the Guaranteed Lifetime Withdrawal Amount will negatively impact your Guaranteed Lifetime Withdrawal Base and any Guaranteed Annuity Payments that may be payable to you under this Contract. What if the Account Value and the Guaranteed Lifetime Withdrawal Base decline to zero during the Account Phase? If both Your Account Value and the Guaranteed Lifetime Withdrawal Base decline to zero, the Contract will automatically terminate without value. What if the Account Value falls to the Minimum Account Value before the Withdrawal Start Date? If Your Account Value falls below the Minimum Account Value before your Withdrawal Start Date solely due to poor market performance, your Contract will be suspended. If Your Account Value falls below the Minimum Account Value before your Withdrawal Start Date due to Early Withdrawals or a combination of Early Withdrawals and poor market performance, your Contract will be suspended. Please see “Suspension and Termination Provisions” later in this prospectus for more information. 14 TRIGGERING THE ANNUITY PHASE What events will trigger payment of the Guaranteed Annuity Payments? Your Account will continue in the Account Phase until any of the following events, referred to as “triggering events,” occurs: · Your Account Value, after reaching the Withdrawal Start Date, falls below the greater of $15,000 or the Guaranteed Lifetime Withdrawal Amount (the “Minimum Account Value”); · If Your Account Value is invested in the Minimum Account Value Eligible Portfolio, as discussed in the “Suspension and Termination Provisions” section later in this prospectus, and you reach your Withdrawal Start Date; or · you, after reaching the Withdrawal Start Date, affirmatively elect to begin the Annuity Phase by submitting the appropriate administrative forms. Note: You may never receive a Guaranteed Annuity Payment.If you (and your spouse, if the Spousal Continuation Optionis elected) die before any of the triggering events occurs, no benefit is payable under this Contract. How is the Contract transitioned into the Annuity Phase? If and when a triggering event occurs, we will send you a notice in writing informing you that you have met all of the conditions in order for your Contract to transition from the Account Phase to the Annuity Phase.The notice will contain an election form. If you decide to transition your Contract into the Annuity Phase, you must return the executed election form to us and instruct Envestnet to liquidate Your Account and transfer any remaining balance to us.Any unpaid Contract Fee will be charged against Your Account on a pro-rated basis, but will not affect your Guaranteed Lifetime Withdrawal Base.We will accept those assets as a premium payment for your immediate fixed income annuity contract (“Annuity”).Shortly thereafter, we will issue your Annuity, and we will begin making Guaranteed Annuity Payments to you.The date the Annuity is issued is referred to as the “Annuity Commencement Date.”The Guaranteed Annuity Payments will continue for as long as you (or your spouse, if the Spousal Continuation Option is elected) live. If you decide not to transition your Contract into the Annuity Phase, you may terminate your Contract and we will make no payments to you. THE ANNUITY PHASE How much will each Guaranteed Annuity Payment be? Each Guaranteed Annuity Payment will be the same amount as your most recent Guaranteed Lifetime Withdrawal Amount.However, your first Guaranteed Annuity Payment will be prorated based on the amount previously withdrawn during the calendar year prior to beginning the Annuity Phase. Will the Guaranteed Annuity Payments ever increase or decrease? No.The Guaranteed Annuity Payments will always be the same amount and are not impacted by market performance. 15 How often are the Guaranteed Annuity Payments paid? The Guaranteed Annuity Payments will be paid to you at the frequency you request on your election form. Note: Although you elect the frequency of payment, we reserve the right to decrease the frequency so that each scheduled payment is at least $100. How long will the Guaranteed Annuity Payments be paid? Once the Guaranteed Annuity Payments begin, they will continue until the death of the annuitant (or the co-annuitant if the Spousal Continuation Option was elected). SPOUSAL CONTINUATION OPTION What is the Spousal Continuation Option? The Spousal Continuation Option allows, upon your death, your surviving spouse to continue the Contract and receive all the rights and benefits associated with the Contract, including the Guaranteed Lifetime Withdrawal Amount and, possibly, Guaranteed Annuity Payments.The Spousal Continuation Option may not be available in every state.Please refer to the Contract for more information. Election of the Spousal Continuation Option The following conditions apply to Contracts electing the Spousal Continuation Option: (1) The Spousal Continuation Option must be elected at the time of application, and both spouses cannot be older than 85 years old at that time. (2) The spouses must own Your Account as joint owners. (3) If your marriage terminates due to divorce, dissolution, or annulment prior to the Withdrawal Start Date or after the Withdrawal Start Date but no withdrawals have been taken, we will remove the Spousal Continuation Option from your Contract upon written request and evidence of the marriage termination that is satisfactory to us.After removal of the Spousal Continuation Option, the Guaranteed Lifetime Withdrawal Percentage will be 5%.Once the Spousal Continuation Option is removed from the Contract, the option may not be re-elected or added to cover a subsequent spouse. (4) If your marriage terminates due to divorce, dissolution, or annulment on or after the Withdrawal Start Date, and you have taken one or more withdrawals, you may not remove the Spousal Continuation Option from the Contract.You will continue to receive withdrawals at the Guaranteed Lifetime Withdrawal Percentage of 4.5%, and your former spouse will no longer be eligible to receive withdrawals. (5) One or both spouses (or a revocable trust of which either or both of the spouses is/are grantor(s)) must be named as the contract owner.For Contracts issued as IRAs and Roth IRAs, only the person for whom the IRA or Roth IRA was established may be named as the contract owner. (6) Both spouses must be named as beneficiaries.For Contracts owned by a revocable trust, one spouse must be the annuitant and the other spouse must be the co-annuitant. (7) For Contracts issued as an IRA, the spouse of the person for whom the IRA was established must be named as the beneficiary of Your Account. (8) The Withdrawal Start Date is the date the younger spouse turns 65. How much does the Spousal Continuation Option cost? There is no deduction from Your Account for the Spousal Continuation Option.Instead, the cost of the Spousal Continuation Option is built into the Guaranteed Lifetime Withdrawal Amount calculation.The Guaranteed Lifetime Withdrawal Amount is calculated by multiplying the Guaranteed Lifetime Withdrawal Base by the Guaranteed Lifetime Withdrawal Percentage.For Contracts that elect the Spousal Continuation Option, the Guaranteed Lifetime Withdrawal Percentage is 4.5%, as opposed to the 5% Guaranteed Lifetime Withdrawal Percentage that is used for Contracts without a Spousal Continuation Option.This lower Guaranteed Lifetime 16 Withdrawal Percentage will result in a lower Guaranteed Lifetime Withdrawal Amount and, if the Contract transitions to the Annuity Phase, lower Guaranteed Annuity Payments. Is it possible to pay for the Spousal Continuation Option but not receive a benefit from it? There are situations where you would not receive the benefit of the Spousal Continuation Option.For example, if your spouse dies before you, the benefits associated with the option will not be realized.Also, if withdrawals are taken after the Withdrawal Start Date, and your marriage terminates due to divorce, dissolution, or annulment, you may not remove the Spousal Continuation Option from the Contract. THE CONTRACT FEE How much is the Contract Fee? The guaranteed maximum Contract Fee, as a percentage of the Guaranteed Lifetime Withdrawal Base, is 2.00% on an annual basis.The current Contract Fee, as a percentage of the Guaranteed Lifetime Withdrawal Base, depends on the Eligible Portfolio to which you allocate Your Account Value.Eligible Portfolios range in price from 0.80% to 1.20% annually.Once your Contract is issued, the Contract Fee associated with your Contract will not increase, except possibly, if you elect a non-automatic Annual Benefit Base Review or if you have to go to the Minimum Account Value Eligible Portfolio and the Fee is higher. The Contract Fee is in addition to any charges that are imposed in connection with advisory, custodial and other services (including any fees charged by your advisor), or charges imposed by the mutual funds comprising Your Account. When and how is the Contract Fee assessed? The Contract Fee is only assessed during the Account Phase of the Contract.It is deducted from Your Account on a quarterly basis in the same manner as the advisory fees for Your Account and will be remitted to us by Envestnet.To facilitate this, you must sign an agreement with Envestnet to allow them to deduct the Fee from Your Account.The sale or transfer of investments in Your Account to pay the Fee will not reduce your Guaranteed Lifetime Withdrawal Base.However, they do reduce Your Account Value. For example: Contract Fee: 1.20% Number of days in calendar quarter: 90 Number of days in the calendar year: 365 Guaranteed Lifetime Withdrawal Base as of the end of the prior calendar year: $500,000 Contract Fee Calculation: $500,000 x 1.20% x (90÷ 365) $1,480 If your Contract is issued in the middle of a quarter, we will prorate your Contract Fee for that quarter.Thereafter, the Fee for the next calendar quarter will be calculated based on the Guaranteed Lifetime Withdrawal Base as of the end of the prior calendar quarter.If you terminate your Contract in the middle of a quarter, we will prorate that quarter’s Fee. We will allow you the flexibility to pay the Fees in ways other than a deduction from Your Account consistent with your client advisory agreement. Will the Contract Fee be the same amount from quarter to quarter? Since the Fee is based on your Guaranteed Lifetime Withdrawal Base, any time the Guaranteed Lifetime Withdrawal Base increases (via Additional Deposits or theAnnual Benefit Base Review) so does the amount of the Fee.Likewise, any time the Guaranteed Lifetime Withdrawal Base decreases (via Early Withdrawals or Excess Withdrawals), so does the amount of the Fee.Additionally, if you elect an Annual Benefit Base Review when a higher or lower Contract Fee is in effect, the dollar amount of your Contract Fee will increase or decrease accordingly. 17 Thus, the only way the dollar amount of your Contract Fee will remain the same is if your Guaranteed Lifetime Withdrawal Base and the Contract Fee associated with your Contract stays the same. Will advisory and other fees impact the Account Value and the guarantees under the Contract? They might.The provisions of your Contract currently allow for a “Withdrawal Exception” whereby withdrawals up to a certain amount can be deducted from Your Account each calendar quarter to pay for advisory and other service fees associated with Your Account without being considered Early Withdrawals/Excess Withdrawals, as applicable.Currently, the maximum amount of the Withdrawal Exception is an annualized rate of 1.65% of Your Account Value assessed each calendar quarter. If your actual fees for advice and other services exceed 1.65% of Your Account Value, and you withdraw the entire fee amount from Your Account, the amount withdrawn above the 1.65% limit will be considered an Early Withdrawal/Excess Withdrawal, as applicable, and will reduce your Guaranteed Lifetime Withdrawal Base. This means that if you have not yet reached your Withdrawal Start Date and you exceed the Withdrawal Exception, you will have an Early Withdrawal.If you have reached your Withdrawal Start Date and you exceed the Withdrawal Exception, you will have an Excess Withdrawal if you also take the full Guaranteed Lifetime Withdrawal Amount for that year.Both Early Withdrawals and Excess Withdrawals reduce your GuaranteedLifetime Withdrawal Base. MANAGING WITHDRAWALS FROM YOUR ACCOUNT There are many factors that will influence your decision of when to take withdrawals from Your Account and in what amount.No two investors’ situations will be exactly the same.You should carefully weigh your decision to take withdrawals from Your Account, the timing of the withdrawals, and the amounts.You should consult with your advisor and a tax advisor.In addition to the advice you may receive from your advisor, here are a few things to consider: First: Early Withdrawals and Excess Withdrawals will reduce your Guaranteed Lifetime Withdrawal Base.The reduction may be substantial, especially if Your Account Value is significantly lower than it was when the Guaranteed Lifetime Withdrawal Base was last computed or adjusted. Second: Once your are ready to begin taking withdrawals of the Guaranteed Lifetime Withdrawal Amount from Your Account, consider setting up a quarterly, monthly or other systematic withdrawal program through your advisor, custodian or other service provider.Doing so may help limit the risk that you will make an Excess Withdrawal. Third: Consider the timing of your withdrawals.Because your Guaranteed Lifetime Withdrawal Base can increase on your Contract Anniversary via the automatic Annual Benefit Base Review, the higher Your Account Value is on your Contract Anniversary, the more likely you will be to receive an increase in your Guaranteed Lifetime Withdrawal Base.You might have a higher Guaranteed Lifetime Withdrawal Base if you defer withdrawals until after your Contract Anniversary. Fourth: Consider that the longer you wait to begin making withdrawals of the Guaranteed Lifetime Withdrawal Amount, the less likely it is that you will receive any Guaranteed Annuity Payments because Your Account Value will reach the Minimum Account Value later in your life, and at the same time, your life expectancy will be shorter. 18 DEATH PROVISIONS The treatment of the Contract upon the death of the contract owner or joint owner and the options available to the owner or beneficiary at that time depend on a number of factors.Those include whether the owner is a natural or non-natural person, whether there is a joint owner, and whether the Contract is in the Account Phase or the Annuity Phase. Contract owner death occurs in the Account Phase Contract owner death occurs in the AnnuityPhase Sole Contract Owner · The Contract terminates and we will make no payments to your beneficiary. · We will calculate the remaining amount of transferred Account Value (referred to as · We will return that portion of the current quarter’s Contract Fee attributable to the premium) that has not yet been paid to you in the form of Guaranteed Annuity time period between your death and the end of the current calendar quarter. your Guaranteed Annuity Payments until that amount has been paid. · If all remaining premiumhas already been paid to you at the time of your death in the form of Guaranteed Annuity Payments, we will make no further payments. Joint Contract Owners · If a co-annuitant dies, the Contract will generally continue with the surviving co- · If a co-annuitant dies, we will continue to make Guaranteed Annuity Payments to the annuitant as the sole contract owner. surviving co-annuitant for the duration of his or her lifetime. · If the Spousal Continuation Option has been elected and the contract owner who is · If the surviving co-annuitant subsequently dies, we will calculate the remaining also the annuitant dies, Your Account continues until the death of the spouse. amount of transferred Account Value (referred to as premium) that has not yet been paid in the form of Guaranteed Annuity Payments; we will make annual payments to the beneficiary in the amount equal to the Guaranteed Annuity Payments until that amount has been paid. MARRIAGE TERMINATION PROVISIONS In the event of a divorce, dissolution or annulment whose decree or other agreement affects a Contract, we will require written notice in a manner acceptable to us. Marriage termination in the Account Phase. If the marriage terminates during the Account Phase and you did not elect the Spousal Continuation Option: · If you remain the sole owner of Your Account, there will be no change to the Contract. · If your former spouse becomes the sole owner of Your Account, the Contract will be reissuedwith your former spouse as contract owner and annuitant, and the Contract will terminate upon the death of the annuitant.Alternately, the former spouse may elect to terminate the Contract. · If Your Account is divided between you and your former spouse, the Contract will be reissued as two Contracts (one to each of the former spouses), with the contractual guarantees divided in proportion to the division of the assets in Your Account.Each former spouse will be the named contract owner and annuitant of their respective reissued Contract, and each Contract will terminate upon the death of the respective annuitant.Alternately, each former spouse may elect to terminate their respective Contract. 19 If the marriage terminates during the Account Phase and youelected the Spousal Continuation Option: · If Your Account is taken over solely by one of the joint owners (the “Receiving Joint Owner”), the Receiving Joint Owner may elect whether to have the Contract reissued with him/her as the sole contract owner and annuitant, or continue the Contract with both former spouses remaining as joint owners and the Receiving Joint Owner as the annuitant.In either situation, the Contract will terminate upon the death of the annuitant.Alternately, the Receiving Joint Owner may elect to terminate the Contract. · If Your Account is divided between the joint owners (the former spouses), the Contract will be reissued as two Contracts (one to each of the former spouses), with the contractual guarantees divided in proportion to the division of the assets in Your Account.The joint owners may remain as joint owners on each reissued Contract, with one former spouse named as annuitant on each of the Contracts, or each may become the sole contract owner and annuitant on their respective reissued Contract.In either situation, the Contract will terminate upon the death of the annuitant.Alternately, each former spouse may elect to terminate their respective Contract. Marriage termination in the Annuity Phase. If, during the Annuity Phase, the marriage terminates, the Contract will not be reissued.We will make Guaranteed Annuity Payments to one or more payees as set forth in the relevant decree, order, or judgment. Contract owners should consult with their own advisors to assess the tax consequences associated with these marriage termination provisions. SUSPENSION AND TERMINATION PROVISIONS Suspension and termination provisions only apply during the Account Phase of the Contract. What does it mean to have a suspended Contract? If your Contract is suspended, your ability to make Additional Deposits to Your Account may be restricted.Contract suspension will not otherwise change or suspend the calculation of the benefits or charges under your Contract. Suspension of a Contract may result in termination of the Contract in certain circumstances.Suspension or termination of the Contract may reduce or eliminate the guarantees associated with your Contract, including the ability to exercise an Annual Benefit Base Review. What will cause a Contract to be suspended? There are several events that can cause a Contract to be suspended.Some of them are within your control; some are not.We reserve the right to suspend the Contract if any of the following events occur: · You do not comply with any provision of this prospectus, including, but not limited to, the requirement that you invest the assets in Your Account in an Eligible Portfolio and the requirement that you execute an agreement with Envestnet that provides for the deduction and remittance of the Contract Fee; · Your Account Value falls below the Minimum Account Value before your Withdrawal Start Date; · Envestnet no longer manages the Eligible Portfolios; or · You make an Additional Deposit to Your Account when the value of Your Account already exceeds $2,000,000, or if you make an Additional Deposit to Your Account that causes Your Account to exceed $2,000,000. If one of the suspension events occurs, we will provide you with a pre-suspension notice indicating what exactly is triggering the suspension and when the suspension will begin.The purpose of this pre-suspension notice is to give you the opportunity to cure the issue that has triggered the suspension.You will have 45 days to correct the suspension event.If you correct the issue within 45 days in a manner acceptable to us, the suspension will not take effect. 20 What can be done to take the Contract out of suspension? If you do not or cannot cure the issue causing the suspension prior to the suspension effective date, your Contract will be suspended.At the beginning of the suspension, we will provide you with written notice of the suspension.The notice will indicate that there is a suspension cure period, during which you will have the ability to preserve the guarantees associated with your Contract.The notice will contain a description of one or more actions you can take to cure the issue and take the Contract out of suspension. If you do not or cannot cure the issue causing the suspension by the end of the suspension cure period, your Contract will terminate. Specific suspension events and their cures. Your Account Value falls to the Minimum Account Value before the Withdrawal Start Date due solely to poor market performance.If Your Account Value falls below the Minimum Account Value before your Withdrawal Start Date solely due to poor market performance, your Contract will be suspended.We will notify you of the suspension.The notification will indicate that you must elect one of three options for the Contract: 1. Make Additional Deposits to Your Account to bring Your Account Value above the Minimum Account Value; 2. Transfer Your Account Value to the Minimum Account Value Eligible Portfolio.The Minimum Account Value Eligible Portfolio is only available to contract owners whose Account Value falls below the Minimum Account Value before the Withdrawal Start Date solely due to poor market performance; or 3. Terminate the Contract. If you choose to invest in the Minimum Account Value Eligible Portfolio under these circumstances, Your Account Value must remain allocated to the Minimum Account Value Eligible Portfolio until your Withdrawal Start Date, at which time Your Account will transition to the Annuity Phase, as discussed in the “Triggering the Annuity Phase” section.By electing to transfer Your Account Value to the Minimum Account Value Eligible Portfolio, you are agreeing to have your Contract Fee changed (until the Annuity Phase when the Contract Fee is no longer assessed) to the Contract Fee associated with the Minimum Account Value Eligible Portfolio. The Minimum Account Value Eligible Portfolio currently available is: Minimum Account Value Eligible Portfolio Composition Cost PMC Core Fixed Income Fund Investment Objective - provides current income consistent with low volatility of principal Fixed Income Securities High-Yield Debt Securities Foreign Fixed Income Securities 0.80% Up to 80% Up to 20% Up to 20% If you do not notify us of your election by the end of the suspension period, we will assume that you intend to terminate the Contract. Your Account Value falls to the Minimum Account Value before the Withdrawal Start Date due to Early Withdrawals.If Your Account Value falls below the Minimum Account Value before your Withdrawal Start Date due to Early Withdrawals or a combination of Early Withdrawals and poor market performance, your Contract will be suspended.We will notify you of the suspension.The notification will indicate that you must elect one of two options for the Contract: 1. Make Additional Deposits to Your Account to bring Your Account Value above the Minimum Account Value; or 2. Terminate the Contract. If you do not notify us of your election by the end of the suspension period, we will assume that you intend to terminate the Contract. Envestnet no longer manages the Eligible Portfolios. If Envestnet no longer manages the Eligible Portfolios, we will suspend the Contract.The only way to cure this suspension (to preserve your guarantees under the Contract) 21 is to transfer Your Account Value to a third party account approved by us or to an annuity contract that we, or one of our affiliates, offer. Ø If you decide to transfer to a third party account approved by us, please keep in mind the following: · The charges for those products may be higher than the Contract Fee assessed in connection with your Contract; · You will not be charged any transfer fees by us other than the termination fees imposed by your custodian consistent with your custodial agreement; and · The value of the guarantees transferred will be equal to the Guaranteed Lifetime Withdrawal Base on the Valuation Day of the transfer (a Valuation Day is any day the New York Stock Exchange is open for trading). Ø If you decide to transfer Your Account Value to an annuity contract that we, or one of our affiliates, offer, the amount transferred to the new annuity contract will be equal to the value of Your Account on the Valuation Day of the transfer and your guarantee will continue. Ø If you choose not to transfer Your Account Value, or fail to transfer Your Account Value before the end of the suspension cure period, the Contract and the guarantees under it will terminate. Additional Deposits causing Account Value to exceed $2,000,000.
